 


 HJ 42 ENR: Disapproving the rule submitted by the Department of Labor relating to drug testing of unemployment compensation applicants.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Fifteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. J. RES. 42 
 
JOINT RESOLUTION 
Disapproving the rule submitted by the Department of Labor relating to drug testing of unemployment compensation applicants. 
 
 
That Congress disapproves the rule submitted by the Department of Labor relating to Federal-State Unemployment Compensation Program; Middle Class Tax Relief and Job Creation Act of 2012 Provision on Establishing Appropriate Occupations for Drug Testing of Unemployment Compensation Applicants (published at 81 Fed. Reg. 50298 (August 1, 2016)), and such rule shall have no force or effect.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 